PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Patent No. 11,073,657
Issue Date: July 27, 2021
Application No. 16/064,375
Filed: June 20, 2018
Attorney Docket No.  109US2
:
:
:   DECISION ON REQUEST FOR REFUND
:
:




This is a decision on the request for refund received June 10, 2021. 

The request for refund is GRANTED.

Applicant files the above request for refund of $1,000, stating that “[p]er the attached decision, the Petition under 37 CFR 1.137(a) filed on 9/1/2020 has been dismissed”. 

A review of the Office records for the above-identified application shows a Petition to Revive An Application Abandoned Unintentionally under 37 CFR 1.137(a), a Petition under 37 CFR 1.181 to Withdraw the Holding of Abandonment and a Petition under 37 CFR 1.182 for expedited consideration were filed on September 1, 2020. On September 1, 2020 a COVID-19 Outbreak Statement of Delay was filed with the Petition for Revival and Petition to Withdraw the Application from Issue.1 The statement accompanying the petition under 37 CFR 1.137(a) filed on September 1, 2020, that the delay in submitting a filing or payment in response to an Office communication was due to the COVID-19 outbreak will be treated as a request for sua sponte waiver of the petition fee under 37 CFR §1.17(m).  A petition for revival fee of $1,000 was paid on September 1, 2020.  The petition under 37 CFR 1.181 to Withdraw the Holding of Abandonment and the Petition to Expedite under 37 CFR 1.182 were granted.  Petition for Revival under 37 CFR 1.137(a) was dismissed as unnecessary.  

As stated in the petition decision mailed December 11, 2020, the applicant submitted a proper and timely reply to the non-final Office action in the form of an amendment, accompanied by a statement of delay due to COVID-19 Outbreak, and a petition for a three month extension of time.  As such the waiver of the required petition fee was accepted.   



In view of the above and a review of the Office finance records for the above-identified application, the request for refund is granted.  The fee of $1,000 will be refunded to petitioner’s deposit account.

Any questions concerning this matter may be directed to Kimberly Inabinet at (571) 272-4618. 


/Michelle R. Eason/
Michelle R. Eason 
Lead Paralegal Specialist
Office of Petitions




    
        
            
    

    
        1 See June 2020 Update CARES Act